DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 9/11/2020 have been considered by the examiner

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 20210365712)

	Regarding claim 1, Lu teaches a computer-implemented method for localizing a vehicle, the computer-implemented method comprising: accessing, by a computing system comprising one or more computing devices, a machine-learned retrieval model that has been trained using a ground truth dataset comprising a plurality of pre-localized sensor observations, each of the plurality of pre-localized sensor observations having a predetermined pose value associated with a previously obtained sensor reading representation; (Lu [0030] “The predicted pose may diverge from the ground truth pose of the ADV, resulting in an offset. As such, recovering the offset is equivalent to estimating the vehicle location. The learning-based LiDAR localization system can generate an optimal offset between the predicted pose and the ground truth pose by minimizing a matching cost between the online point cloud and the pre-built 3D point cloud map. obtaining, by the computing system, a current sensor reading representation obtained by one or more sensors located at the vehicle; (Lu [0046] “Such an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates”.)  inputting, by the computing system, the current sensor reading representation into the machine-learned retrieval model; (Lu [0053] “Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115”.) receiving, by the computing system and from the machine-learned retrieval model, a determined current pose value for the vehicle based at least in part on one or more of the pre- localized sensor observations determined to be a closest match to the current sensor reading representation, wherein the determined current pose value has an accuracy of within about one meter. (Lu [0030] “The predicted pose may diverge from the ground truth pose of the ADV, resulting in an offset. As such, recovering the offset is equivalent to estimating the vehicle location. The learning-based LiDAR localization system can generate an optimal offset between the predicted pose and the ground truth pose by minimizing a matching cost between the online point cloud and the pre-built 3D point cloud map”.)

	Regarding claim 2, Lu teaches the computer-implemented method of claim 1, wherein the determined current pose value comprises the predetermined pose value of the one or more pre-localized sensor observations determined to be the closest match to the current sensor reading representation. (Lu [0027] “the learning-based LiDAR localization system can receive an online LiDAR point cloud, a pre-built 3D point cloud map, and a predicted pose of an ADV as inputs, learn features from the online LiDAR point cloud and the pre-built 3D point cloud map, and construct a cost volume over a solution space. The learning-based LiDAR localization system can apply convolution neural networks (CNNs) and recurrent neural networks (RNNs) to the cost volume to estimate an optimal pose of the ADV”.)

	Regarding claim 3, Lu teaches the computer-implemented method of claim 1, wherein each pre-localized sensor observation and the current sensor reading representation comprises a vector of features determined from a respective sensor reading. (Lu [0031] “The online point cloud can be represented as a set of 3D LiDAR points, where each LiDAR point can be a vector including coordinates and reflection intensity of the LiDAR point in the local vehicle or in a LiDAR coordinate system”.)

	Regarding claim 4, Lu teaches the computer-implemented method of claim 1, wherein the one or more sensors comprises at least one of one or more LIDAR sensors or one or more cameras. (Lu [0049] “, sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215”.)

	Regarding claim 5, Lu teaches the computer-implemented method of claim 1, wherein: the one or more sensors comprises a LIDAR sensor configured to obtain a LIDAR point cloud; and the current sensor reading representation is determined from a multi-channel bird's eye view representation of the LIDAR point cloud that is discretized into a plurality of voxels. (Lu [0032] “The LiDAR points can be collected by surveying or mapping vehicles, and can be down-sampled using a voxel grid filter for storage efficiency”. See also Lu [0082] “The pre-built 3D point cloud map 607 is a collection of LiDAR points with global coordinates collected by surveying or mapping vehicles. For better storage efficiency, the 3D point cloud map 607 is down-sampled using a voxel grid filter”.)

Regarding claim 6, Lu teaches the computer-implemented method of claim 1, comprising: obtaining, by the computing system, a current GPS estimate for the vehicle; determining, by the computing system, a subset of the plurality of pre-localized sensor observations that are within a predetermined threshold distance of the current GPS estimate for the vehicle; (Lu [0049] “sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215. GPS system 212 may include a transceiver operable to provide information regarding the position of the autonomous vehicle”.) and wherein the one or more of the pre-localized sensor observations determined to be the closest match to the current sensor reading are determined from the subset of the plurality of pre- localized sensor observations that are within the predetermined threshold distance of the current GPS estimate for the vehicle. (Lu [0092] “The fixed number of candidate LiDAR points can be selected based on the sorted candidate LiDAR points. When selecting the fixed number of candidate LiDAR points, each newly selected LiDAR point needs to maintain a predetermined distance from one or more existing LiDAR points that have been selected”.)

Regarding claim 10, Lu teaches the computer-implemented method of claim 1, wherein the determined current pose value has an accuracy within about 10 centimeters. (Lu [0028] “The learning-based LiDAR localization system can achieve high-accuracy (e.g., centimeter-level) localization”.)

Regarding claim 11, Lu teaches the computer-implemented method of claim 1, wherein the ground truth dataset comprises pre-localized sensor observations taken under differing conditions of at least one of weather, season, illumination, construction, occlusion, or dynamic objects. (Lu [0056] “Driving statistics 123 may further include information describing the driving environments at different points in time, such as, for example, routes (including starting and destination locations), MPOIs, road conditions, weather conditions, etc”.)

Regarding claim 12, Lu teaches the computer-implemented method of claim 11, wherein the differing conditions comprise at least one of LIDAR occlusion, image occlusion, temperature, cloud cover, precipitation intensity, sun angle over horizon, visibility, UV conditions, precipitation type, or trip. (Lu [0060] “Localization module 301 determines a current location of autonomous vehicle 300 (e.g., leveraging GPS unit 212) and manages any data related to a trip or route of a user”.) 

Regarding claim 13, Lu teaches the computer-implemented method of claim 1, wherein the pre-localized sensor observations are localized by vehicle dynamics and LIDAR registration against a dense scan of a region. (Lu [0035] “the following operations can be performed: traversing LiDAR points in a predetermined area around the predicted pose of the ADV to locate a number of candidate LiDAR points, each candidate LiDAR point having a predetermined density of LiDAR points in a neighborhood of that candidate LiDAR point; and evaluating a linearity of each of the candidate LiDAR points using a 3D structure tensor”.)

Regarding claim 14, Lu teaches the computer-implemented method of claim 1, wherein the ground truth dataset is annotated with granular labels from at least one of historical weather data, historical astronomical data, or degree of occlusion. (Lu [0029] “The large volumes of data include ground truth trajectories, and may be used to train the localization system for localization tasks. The learning based LiDAR localization system requires minimum human labeling efforts for the data, and therefore is generally more cost-effective” see also Lu [0054] “Perception and planning system 110 obtains the trip related data. For example, perception and planning system 110 may obtain location and route information from an MPOI server, which may be a part of servers 103-104. The location server provides location services and the MPOI server provides map services and the POIs of certain locations”.)

Regarding claim 15, Lu teaches the computer-implemented method of claim 14, further comprising filtering, from the plurality of candidate features, one or more of the plurality of ground truth features based at least in part on the granular labels. (Lu [0030] “The predicted pose may diverge from the ground truth pose of the ADV, resulting in an offset. As such, recovering the offset is equivalent to estimating the vehicle location. The learning-based LiDAR localization system can generate an optimal offset between the predicted pose and the ground truth pose by minimizing a matching cost between the online point cloud and the pre-built 3D point cloud map. Filtering may be performed to generate an optimal offset.

Regarding claim 16, Lu teaches a computer-implemented method for generating a ground truth dataset, (Lu [0029] “the learning based LiDAR localization system is driven by data that can be automatically or semi-automatically collected in large volumes using offline methods. The large volumes of data include ground truth trajectories, and may be used to train the localization system for localization tasks”.) the computer- implemented method comprising: obtaining, by a computing system comprising one or more computing devices, a dense scan of a region, the dense scan comprising one or more sensor observations descriptive of a plurality of ground truth features; (Lu [0035] “the predicted pose of the ADV to locate a number of candidate LiDAR points, each candidate LiDAR point having a predetermined density of LiDAR points in a neighborhood of that candidate LiDAR point”.) obtaining, by the computing system, a plurality of dataset sensor observations of the region, the plurality of dataset sensor observations of the region descriptive of the plurality of ground truth features. (Lu [0030] “The predicted pose may diverge from the ground truth pose of the ADV, resulting in an offset. As such, recovering the offset is equivalent to estimating the vehicle location. The learning-based LiDAR localization system can generate an optimal offset between the predicted pose and the ground truth pose by minimizing a matching cost between the online point cloud and the pre-built 3D point cloud map. localizing, based at least in part on vehicle dynamics and LIDAR registration, the plurality of dataset sensor observations against the dense scan to determine a pose of each of the plurality of dataset sensor observations; (Lu [0035] “the following operations can be performed: traversing LiDAR points in a predetermined area around the predicted pose of the ADV to locate a number of candidate LiDAR points, each candidate LiDAR point having a predetermined density of LiDAR points in a neighborhood of that candidate LiDAR point; and evaluating a linearity of each of the candidate LiDAR points using a 3D structure tensor”.) and providing, by the computing system, the plurality of dataset sensor observations and the pose of each of the plurality of dataset sensor observations for retrieval in a ground truth dataset, wherein the ground truth dataset is configured for access by an autonomous vehicle to subsequently determine real-time localization. (Lu [0035] “the following operations can be performed: traversing LiDAR points in a predetermined area around the predicted pose of the ADV to locate a number of candidate LiDAR points, each candidate LiDAR point having a predetermined density of LiDAR points in a neighborhood of that candidate LiDAR point; and evaluating a linearity of each of the candidate LiDAR points using a 3D structure tensor”.)

Regarding claim 17, Lu teaches the computer-implemented method of claim 16, wherein the dense scan comprises a LIDAR scan. (Lu [0077] “the system 400 represents a deep neutral network architecture that can accurately estimate the ADV's position and orientation using LiDAR scans”.)

Regarding claim 18, Lu teaches the computer-implemented method of claim 16, wherein the plurality of dataset sensor observations are captured under differing conditions, and wherein the differing conditions comprise at least one of LIDAR occlusion, image occlusion, temperature, cloud cover, precipitation intensity, sun angle over horizon, visibility, UV conditions, precipitation type, or trip. (Lu [0060] “Localization module 301 determines a current location of autonomous vehicle 300 (e.g., leveraging GPS unit 212) and manages any data related to a trip or route of a user”.)

Regarding claim 19, Lu teaches the computer-implemented method of claim 16, wherein the method further comprises: accessing, by the computing system, a machine-learned retrieval model that has been trained using the ground truth dataset; (Lu [0030] “The predicted pose may diverge from the ground truth pose of the ADV, resulting in an offset. As such, recovering the offset is equivalent to estimating the vehicle location. The learning-based LiDAR localization system can generate an optimal offset between the predicted pose and the ground truth pose by minimizing a matching cost between the online point cloud and the pre-built 3D point cloud map. obtaining, by the computing system, a current sensor reading representation obtained by one or more sensors located at the vehicle; inputting, by the computing system, the current sensor reading representation into the machine-learned retrieval model; (Lu [0046] “Such an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates”.) and receiving, by the computing system and from the machine-learned retrieval model, a determined current pose value for the vehicle based at least in part on one or more of the pre- localized sensor observations determined to be a closest match to the current sensor reading representation, wherein the determined current pose value has an accuracy of within about one meter. (Lu [0030] “The predicted pose may diverge from the ground truth pose of the ADV, resulting in an offset. As such, recovering the offset is equivalent to estimating the vehicle location. The learning-based LiDAR localization system can generate an optimal offset between the predicted pose and the ground truth pose by minimizing a matching cost between the online point cloud and the pre-built 3D point cloud map”.)

Regarding claim 20, Lu teaches the computer-implemented method of claim 16, wherein the ground truth dataset is annotated with granular labels from at least one of historical weather data, historical astronomical data, or degree of occlusion. (Lu [0029] “The large volumes of data include ground truth trajectories, and may be used to train the localization system for localization tasks. The learning based LiDAR localization system requires minimum human labeling efforts for the data, and therefore is generally more cost-effective” see also Lu [0054] “Perception and planning system 110 obtains the trip related data. For example, perception and planning system 110 may obtain location and route information from an MPOI server, which may be a part of servers 103-104. The location server provides location services and the MPOI server provides map services and the POIs of certain locations”.)

Allowable Subject Matter

Claims 7-9 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

	With regard to claim 7, the prior art does not teach or suggest, in addition to the other limitations, further comprises: wherein the machine-learned retrieval model is trained with respect to a triplet loss function determined for each pre-localized sensor observation in the ground truth dataset, the triplet loss function defined in terms of a positive input, an anchor input, and a negative input, wherein a first threshold for comparing the positive input to the anchor input is less than a second threshold for comparing the negative input to the anchor input.

With regard to claim 8, the prior art does not teach or suggest, in addition to the other limitations, further comprises: wherein each of the positive input, the negative input, and the anchor input have an associated heading angle, and wherein the heading angles for each of the positive input, the negative input and the anchor input are within a predetermined angular range.

With regard to claim 9, the prior art does not teach or suggest, in addition to the other limitations, further comprises: wherein the positive input and the negative input are captured along at least one different trip than a trip along which the anchor input is captured.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward localization with diverse dataset for autonomous vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661